DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 12/11/2020.
3. 	A second Non-Final Office Action is set forth herein since Applicant’s arguments, see remarks, filed 12/11/2020, with respect to the rejections of 
claims 1, 3-10 are 12-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art as below.
4.	Claims 1, 10 and 19 are amended.
5 	Claims 2, 11 and 20 are cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1, 3, 10 , 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banker et al. (Pub No: US 2005/0013310 A1) in view of Inglett et al. (Pub No: US 2008/0288747 Al) in further view of Agarwal et al. ( US 2017/0214738 A1).

Regarding claim 1 
Banker teaches a device comprising
a plurality of hardware computing nodes configured to (Banker [0003] plurality of nodes):
execute a protocol by which to discover a topology of the plurality of hardware computing nodes ( Banker paragraph [0022] executes sub channel communication protocol and which initiates topology discovery of nodes );
determine, based on the topology, a subset of the plurality of hardware computing nodes to manage execution of a distributed operating system (Banker paragraphs [0091] [0105] topology discovery of the topology of the network manage interpreted as a subset of the plurality of hardware computing nodes which executes operating system).
Banker does not teach the determined subset of the plurality of hardware computing nodes further configured to execute a communication bus by which to synchronize operating system state information between the subset of the plurality of hardware computing nodes; execute, based on the operating system state information, 
However Inglett teaches the determined subset of the plurality of hardware computing nodes further configured to execute a communication bus by which to synchronize operating system state information between the subset of the plurality of hardware computing nodes (Inglett paragraphs [0052][ 0065] compute nodes configured by executing links of current states, which are indicated by the flags through a data communications network interpreted as communication bus to
synchronous the operating system state information on data distributed among the compute nodes of SIMD partition which are subset all the compute nodes); and execute, based on the operating system state information (Inglet [0052 ][0059] execute based on operating system and state of operation on the compute nodes of a SIMD partition, operating system flags interpreted as operating system state information on a computer node in the SIMD partition, in the SIMD partition upon termination of the MIMD program interpreted as operating system state information), the distributed operating system to provide an execution environment in which one or more applications execute (Inglett paragraph [0057] MIMD machine operating system interpreted as distributed operating system, which provides operating system for application program to execute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker to incorporate the teachings of Inglett. Doing so collective operations are implemented with data communications among the compute nodes of a SIMD partition. A collective operation is 
Banker and Inglett do not teach wherein the plurality of hardware computing nodes are configured to exchange announcements between the plurality of hardware computing nodes, the announcements indicating whether each of the plurality of hardware computing nodes are capable of executing as a manager hardware computing node, the manager hardware computing node configured to manage execution of the distributed operating system.
However Agarwal teaches wherein the plurality of hardware computing nodes are configured to exchange announcements between the plurality of hardware computing nodes (Agarwal [0086] Fig 18 G, heartbeat messages are exchanged between multiple hardware nodes interpreted as configured to exchange announcements between the plurality of hardware computing nodes), the announcements indicating whether each of the plurality of hardware computing nodes are capable of executing as a manager hardware computing node (Agarwal [0087][0121] Fig 18 H , through leader-election process, messages are exchanged between the nodes 1802 and 1804-1808 which is indicated by curved arrows, it selects a new leader node to run various processes interpreted as computing nodes are capable of executing as a manager hardware computing node), the manager hardware computing node configured to manage execution of the distributed operating system (Agarwal [0066][0082] Fig 18 B, leader node manage execution of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker and Inglett to incorporate the teachings of Agarwal. Doing so adjust the computational load applied to the computational nodes by the remote processor-controlled client devices, minimize time intervals over which a particular computational node is selected, readjust connection and message distribution as a result of changes to distributed-computer-system configuration, as a result of changes to load-balancing policies, and adjust connection and message distribution as a result of internal-monitoring or client feedback. 
 
Regarding Claim 3, Banker Inglett and Agarwal teach the device of claim 1, 
 and Banker further teaches “wherein the determined subset of the plurality of hardware computing nodes are further configured to elect one of the determined subset of the plurality of hardware computing nodes as a manager master hardware computing node” (Banker paragraph [0070] Fig 3, specifying node as master node), wherein the manager master hardware computing node designates each of one or more of the subset of the plurality of hardware computing nodes as a manager hardware computing nodes (Banker paragraph [0087] The network to be managed comprises a master node and a plurality of slave nodes interpreted as subset of the plurality of hardware computing nodes as a manager), and
Inglett teaches wherein the one or more manager hardware computing nodes form a quorum in which operating system state information pertinent to the execution of the distributed operating system is synchronized between the one or more manager hardware computing nodes (Inglett paragraph [0041 ][ 0065] compute nodes initially configured by executing links of the network interpreted as communication bus to synchronous the operating system on data distributed among the compute nodes of SIMD partition may include subset all the compute nodes).

Regarding Claim 10 Banker teaches a method comprising:
executing, by a plurality of hardware computing nodes, a protocol by which to discover a topology of the plurality of hardware computing nodes ( Banker paragraph [0022] executes sub channel communication protocol and which initiates topology discovery of nodes ); determining, by at least one of the plurality of hardware computing nodes and based on the topology, a subset of the plurality of hardware computing nodes to manage execution of a distributed operating system (Banker paragraphs [0091] [0105] topology discovery of the topology of the network manage interpreted as a subset of the plurality of hardware computing nodes which executes of operating system ).
Banker does not teach executing, by the determined subset of the plurality of hardware computing nodes, a communication bus by which to synchronize operating system state information between the subset of the plurality of hardware computing nodes; and
executing, by the plurality of hardware computing nodes and based on the operating system state information, the distributed operating system to provide an execution environment in which one or more applications execute.
executing, by the determined subset of the plurality of hardware computing nodes, a communication bus by which to synchronize operating system state information between the subset of the plurality of hardware computing nodes (Inglett [0052][ 0065] compute nodes configured by executing links of current states indicated by the flags through a data communications network interpreted as communication bus to synchronous the operating system state information on data distributed among the compute nodes of SIMD partition which includes subset all the compute nodes); and
executing, by the plurality of hardware computing nodes and based on the operating system state information (Inglett [0051 ][0059] execute based on operating system and state of operation on the compute nodes of a SIMD partition, operating system flags interpreted as operating system state information on a computer node in the SIMD partition, in the SIMD partition upon termination of the MIMD program interpreted as operating system state information), the distributed operating system to provide an execution environment in which one or more applications execute (Inglett [0057] MIMD machine operating system interpreted as distributed operating system which provide operating system for application program to execute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker to incorporate the teachings of Inglett. Doing so collective operations are implemented with data communications

Such synchronous operations are supported by synchronous data communications networks and parallel processing barriers.
Banker and Inglett do not teach wherein executing the protocol comprises exchanging announcements between the plurality of hardware computing nodes, the announcements indicating whether each of the plurality of hardware computing nodes are capable of executing as a manager hardware computing node, and wherein the method further comprises managing, by the manager hardware computing node, execution of the distributed operating system.
However Agarwal teaches wherein executing the protocol comprises exchanging announcements between the plurality of hardware computing nodes (Agarwal [0086] Fig 18 G, heartbeat messages are exchanged between multiple hardware nodes interpreted as configured to exchange announcements between the plurality of hardware computing nodes), the announcements indicating whether each of the plurality of hardware computing nodes are capable of executing as a manager hardware computing node (Agarwal [0087][0121] Fig 18 H , through leader-election process, messages are exchanged between the nodes 1802 and 1804-1808 which is indicated by curved arrows, it selects a new leader node to run various processes interpreted as computing nodes are capable of executing as a manager hardware computing node) , and wherein the method further comprises managing, by the manager hardware computing node, execution of the distributed operating system (Agarwal [0066][0082] Fig 18 B, leader node manage execution of the distributed operating system interpreted as the manager hardware computing node configured to manage execution of the distributed operating system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker and Inglett to incorporate the teachings of Agarwal. Doing so adjust the computational load applied to the computational nodes by the remote processor-controlled client devices, minimize time intervals over which a particular computational node is selected, readjust connection and message distribution as a result of changes to distributed-computer-system configuration, as a result of changes to load-balancing policies, and adjust connection and message distribution as a result of internal-monitoring or client feedback.

Regarding claim 12, Banker, Inglett and Agarwal teach the method of claim 10, and Baker further teaches wherein the determined subset of the plurality of hardware computing nodes are further configured to elect one of the determined subset of the plurality of hardware computing nodes as a manager master hardware computing node, and wherein the method further comprises: designating, by the manager master hardware computing node, each of one or more of the subset of the plurality of hardware computing nodes as a manager hardware computing nodes (Banker [0070] specifying node as master node); and Inglett teaches forming, by the one or more manager hardware computing nodes, a quorum in which operating system state information pertinent to the execution of the distributed operating system is synchronized between the one or more manager hardware computing nodes (Inglett paragraph [0040] [0041 ][ 0065] compute nodes configured by executing links of the network interpreted as communication bus to synchronous the operating system on data distributed among the compute nodes of SIMD partition may include subset all the compute nodes.

Regarding claim 19 , Banker teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more of a plurality of hardware computing nodes to:
execute a protocol by which to discover a topology of the plurality of hardware computing nodes ( Banker [0022] executes sub channel communication protocol and which initiates topology discovery of nodes );
determine, based on the topology, a subset of the plurality of hardware computing nodes to manage execution of a distributed operating system ( Banker [0091] [0105] topology discovery of the topology of the network manage interpreted as a subset of the plurality of hardware computing nodes which executes of operating system ).
Banker does not teach execute a communication bus by which to synchronize operating system state information between the subset of the plurality of hardware computing nodes; and execute, based on the operating system state information, the distributed operating system to provide an execution environment in which one or more applications execute.
However Inglett teaches execute a communication bus by which to synchronize operating system state information between the subset of the plurality of hardware computing nodes (Inglett [0052][ 0065] compute nodes configured by executing links of current states indicated by the flags through a data communications network interpreted as communication bus to synchronous the operating system state information on data distributed among the compute nodes of SIMD partition which includes subset all the compute nodes); and
execute, based on the operating system state information (longlist [0052][0065] execute based on operating system and state of operation on the
compute nodes of a SIMD partition, operating system flags interpreted as operating system state information on a computer node in the SIMD partition, in the SIMD partition upon termination of the MIMD program interpreted as operating system state information), the distributed operating system to provide an execution environment in which one or more applications execute ( Inglett paragraph [0057] MIMD machine operating system interpreted as distributed operating system provide operating system for application program to execute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker to incorporate the teachings of Inglett. Doing so collective operations are implemented with data communications among the compute nodes of a SIMD partition. A collective operation is an operation, a message-passing computer program instruction that is executed synchronously, that is, at approximately the same time, by all the compute nodes in a SIMD partition. Such synchronous operations are supported by synchronous data communications networks and parallel processing barriers.

However Agarwal teaches exchange announcements between the plurality of hardware computing nodes in accordance with the protocol (Agarwal [0086] Fig 18 G, heartbeat messages are exchange between multiple hardware nodes interpreted as configured to exchange announcements between the plurality of hardware computing nodes), the announcements indicating whether each of the plurality of hardware computing nodes are capable of executing as a manager hardware computing node (Agarwal [0087][0121] Fig 18 H , through leader-election process, messages are exchanged between the nodes 1802 and 1804-1808 which is indicated by curved arrows, it selects a new leader node to run various processes interpreted as computing nodes are capable of executing as a manager hardware computing node); and manage, by the manager hardware computing node, execution of the distributed operating system (Agarwal [0066][0082] Fig 18 B, leader node manage execution of the distributed operating system interpreted as the manager hardware computing node configured to manage execution of the distributed operating system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker and Inglett to incorporate the teachings of Agarwal. Doing so adjust the computational load applied to the computational nodes by the remote processor-controlled client devices, minimize time .
 
 
3. Claims 4, 6 – 8, 13 , 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banker et al. (Pub No: US 2005/0013310 A1) in view of Inglett et al. (Pub No: US 2008/0288747 Al) in view of Agarwal et al. ( US 2017/0214738 A1) in further view of Feng (Pub No: US 2017/0302502 A1).

Regarding claim 4. Banker, Inglett and Agarwal teach the device of claim 3,
Banker, Inglett and Agarwal do not teach wherein the manager master hardware computing node is further configured to: determine whether connectivity between one or more of the manager hardware computing nodes has failed.
However Feng teaches wherein the manager master hardware computing node is further configured to: determine whether connectivity between one or more of the manager hardware computing nodes has failed (Feng paragraph [0003] Nodes in a node group that fails need to be restarted and perform an operation of re-joining the cluster ); determine whether a number of remaining manager hardware computing nodes exceeds a quorum threshold (Feng paragraph [0004][0005] exceeds quorum round interpreted as quorum threshold ); and
restart, when a number of remaining manager hardware computing nodes is less than the quorum threshold, the distributed operating system (Feng paragraph [0004] node restart less than the quorum round, interpreted as quorum threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett and Agarwal to incorporate the teachings of Feng. Doing so preemption success response message is transmitted to the quorum node corresponding to the recorded identity, where the response message is used for notifying the quorum node corresponding to the recorded identity of successful preemption.

Regarding claim 6. Banker, Inglett , Agarwal and Feng teach the device of claim 4, and Feng further teaches wherein the quorum threshold is equal to a number of the manager hardware computing nodes participating in the quorum divided by two plus one ((N/2)+l), where N denotes the number of the manager hardware computing nodes participating in the quorum (Feng paragraph [0240] Round (N/2)+1 quorum storage apparatus ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett and Agarwal to incorporate the teachings of Feng. Doing so preemption success response message is transmitted to the quorum node corresponding to the recorded identity, where the response message is used for notifying the quorum node corresponding to the recorded identity of successful preemption.

Regarding claim 7. Banker, Inglett, Agarwal and Feng teach the device of claim 4, and Feng further teaches wherein the manager hardware computing nodes execute, when the number of remaining manager hardware computing nodes exceed the quorum threshold, the distributed operating system at a current version (Feng paragraph [0004][005] exceeds quorum round interpreted as quorum threshold).

Regarding claim 8. Banker, Inglett, Agarwal and Feng teach the device of claim 4, and Banker, Inglett further teaches wherein the manager hardware computing nodes are further configured to elect one of the manager hardware computing nodes as a system manager master hardware computing node, wherein the system master hardware computing node indicates which of the plurality of hardware computing nodes are to execute the one or more applications (Agarwal [0189][0211] [0215] [0217] announcement information indicating how the resource are allocated and freed up resources, invoked and executes the processor of manager interpreted as the system manager master hardware computing node indicates which of the plurality of hardware computing nodes are to execute the one or more applications as shown Fig 3); and “wherein the indicated ones of the plurality of hardware computing nodes execute the one or more applications” (Agarwal [0115] [0118][0162][0189] resource allocation manager is configure manage execution for manages execution of distributed system interpreted as system master hardware computing node indicates which of the plurality of hardware computing nodes are to execute the one or more applications) .

Regarding claim 13. Banker, Inglett and Agarwal teach the method of claim 12, 
Banker, Inglett and Agarwal do not teach further comprising determining, by the manager master hardware computing node, whether connectivity between one or more of the manager hardware computing nodes has failed; determining, by the manager master hardware computing node, whether a number of remaining manager hardware computing nodes exceeds a quorum threshold; and restarting, by the manager master hardware computing node, when a number of remaining manager hardware computing nodes is less than the quorum threshold, the distributed operating system
However Feng teaches further comprising determining, by the manager master hardware computing node, whether connectivity between one or more of the manager hardware computing nodes has failed (Feng paragraph [0003] Nodes in a node group that fails need to be restarted and perform an operation of re-joining the cluster );
determining, by the manager master hardware computing node, whether a number of remaining manager hardware computing nodes exceeds a quorum threshold (Feng paragraph [0004][005] exceeds quorum round interpreted as quorum threshold ); and
restarting, by the manager master hardware computing node, when a number of remaining manager hardware computing nodes is less than the quorum threshold, the distributed operating system (Feng paragraph [0004] node restart less than the quorum round, interpreted as quorum threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett and Agarwal to 

Regarding claim 15. Banker, Inglett, Agarwal and Feng teach the method of claim 13, and Feng further teaches wherein the quorum threshold is equal to a number of the manager hardware computing nodes participating in the quorum divided by two plus one ((N/2)+l), where N denotes the number of the manager hardware computing nodes participating in the quorum (Feng paragraph [0240] Round (N/2)+1 quorum storage apparatus ).

Regarding claim 17. Banker, Inglett , Agarwal and Feng teach the method of claim 13, and Banker, Inglett further teaches comprising:
electing, by the manager hardware computing nodes, one of the manager hardware computing nodes as a system manager master hardware computing node (Banker paragraph [0070] specifying node as master node), indicating, by the system master hardware computing node, which of the plurality of hardware computing nodes are to execute the one or more applications (Banker paragraphs [0070][0086] master node execute applications); and executing, by the indicated ones of the plurality of hardware computing nodes, the one or more applications (Banker [0070][0088] executing application by nodes ) .


4. Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banker et al. (Pub No: US 2005/0013310 A1) in view of Inglett et al. (Pub No: US 2008/0288747 Al) in view of Agarwal et al. ( US 2017/0214738 A1) in further view of Keisam (Pub No: US 2014/0115137 A1).

Regarding claim 9. Banker, Inglett and Agarwal teach the device of claim 1,
Banker, Inglett and Agarwal do not teach wherein the device comprising a multi-chassis router having multiple chassis housing the plurality of hardware computing nodes; and
wherein the plurality of hardware computing nodes comprises a master routing engine, one or more local routing engines, and one or more forwarding units
However Keisam teaches “wherein the device comprising a multi-chassis router having multiple chassis housing the plurality of hardware computing nodes” (Keisam paragraph [0036] Fig 5 , multi-chassis router with nodes ), and
wherein the plurality of hardware computing nodes comprises a master routing engine, one or more local routing engines, and one or more forwarding units (Keisam paragraph [0021][0030] Fig 8 master routing engine with local and forwarding modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett and Agarwal to incorporate the teachings of Keisam. Doing so the system has a blade server chassis that is provided with leaf cards which are elements of distributed data plane interconnecting blade server chassis. A crossbar chassis is connected to the blade 
 
Regarding claim 18. Banker, Inglett and Agarwal teach the method of claim 10.
Banker, Inglett and Agarwal do not teach wherein the device comprising a multi-chassis router having multiple chassis housing the plurality of hardware computing nodes; and wherein the plurality of hardware computing nodes comprises a master routing engine, one or more local routing engines, and one or more forwarding units. wherein the plurality of hardware computing nodes comprises a master routing engine, one or more local routing engines, and one or more forwarding units.
However Keisam teaches wherein the device comprising a multi-chassis router having multiple chassis housing the plurality of hardware computing nodes (Keisam paragraph [0036] Fig 5 , multi-chassis router with nodes ), and “wherein the plurality of hardware computing nodes comprises a master routing engine, one or more local routing engines, and one or more forwarding units. wherein the plurality of hardware computing nodes comprises a master routing engine, one or more local routing engines, and one or more forwarding units ( Keisam paragraph [0021][0030] Fig 8 master routing engine with local and forwarding modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett and Agarwal to incorporate the teachings of Keisam. 
. 

5. Claims 5 , 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banker et al. (Pub No: US 2005/0013310 A1) in view of Inglett et al. (Pub No: US 2008/0288747 Al) in view of Agarwal et al. (US 2017/0214738 A1) in view of Feng (Pub No: US 2017/0302502 A1) in further view of Madhavarapu et al. ( Patent No: US 9,424,140 B1) .

Regarding claim 5. Banker, Inglett , Agarwal and Feng teach the device of claim 4. Banker, Inglett , Agarwal and Feng do not teach the wherein the manager master hardware computing node is further configured to: set an epoch value to denote a current version of the distributed operating system; and increment, after restarting the distributed operating system, the epoch value by one so that the plurality of hardware computing nodes avoid executing two different versions of the distributed operating system.
However Madhavarapu teaches wherein the manager master hardware computing node is further configured to: set an epoch value to denote a current version of the distributed operating system (Madhavarapu Fig 7, col 27, lines 8 – 25 epoch increment, after restarting the distributed operating system, the epoch value by one so that the plurality of hardware computing nodes avoid executing two different versions of the distributed operating system ( Madhavarapu Fig 7, col 25, lines 11 -50 a distributed data store, increment, after restarting epoch value by one for two different state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett , Agarwal and Feng to incorporate the teachings of Madhavarapu. Doing so the compute nodes are configured to maintain a data volume for a storage client. The compute nodes together implement a volume manager for the distributed data store. The volume manager is configured to maintain a volume state for the data volume. The volume state is implemented as part of a single writer consistency scheme for the data volume..

Regarding claim 14. Banker, Inglett , Agarwal and Feng teach the method of claim 13, and Banker, Inglett , Agarwal and Feng do not teach further comprising: setting, by the manager master hardware computing node, an epoch value to denote a current version of the distributed operating system; and incrementing, by the manager master hardware computing node, after restarting the distributed operating system, the epoch value by one so that the plurality of hardware computing nodes avoid executing two different versions of the distributed operating system.
However Madhavarapu teaches further comprising: setting, by the manager master hardware computing node, an epoch value to denote a current version of the distributed operating system (Madhavarapu Fig 7, col 27, lines 8 – 25 epoch denote by a indicator of current writer session interpreted as current version of the distributed operating system); and incrementing, by the manager master hardware computing node, after restarting the distributed operating system, the epoch value by one so that the plurality of hardware computing nodes avoid executing two different versions of the distributed operating system ( Madhavarapu Fig 7, col 25, lines 11 -50 a distributed data store, increment, after restarting epoch value by one for two different state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett, Agarwal and Feng to incorporate the teachings of Madhavarapu. Doing so the compute nodes are configured to maintain a data volume for a storage client. The compute nodes together implement a volume manager for the distributed data store. The volume manager is configured to maintain a volume state for the data volume. The volume state is implemented as part of a single writer consistency scheme for the data volume.

Regarding claim 16. Banker, Inglett, Agarwal and Feng teach the method of claim 13. Banker, Inglett, Agarwal and Feng do not teach further comprising executing, by the manager master hardware computing node, when the number of remaining manager hardware computing nodes exceed the quorum threshold, the distributed operating system at a current version.
 However Madhavarapu further teaches comprising executing, by the manager master hardware computing node, when the number of remaining manager hardware computing nodes exceed the quorum threshold, the distributed operating system at a current version ( Madhavarapu Fig 7, col 25, lines 11 -50 a distributed data store, increment, after restarting epoch value by one for two different state).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banker, Inglett , Agarwal and Feng to incorporate the teachings of Madhavarapu. Doing so the compute nodes are configured to maintain a data volume for a storage client. The compute nodes together implement a volume manager for the distributed data store. The volume manager is configured to maintain a volume state for the data volume. The volume state is implemented as part of a single writer consistency scheme for the data volume.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10 are 12-19 have been considered but are moot because the new ground of rejection does not rely on Agarwal et al. ( US 2017/0214738 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
A) Applicant argues on page 4, line 18 nothing in Banker teaches or suggests “the determined subset of the plurality of hardware computing nodes are further configured to elect one of the determined subset of the plurality of hardware computing nodes as a manager master hardware computing node”.


Thus, examiner maintains his interpretation and rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455